DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on November 11, 2021 is acknowledged.
Claims 62 – 80 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions (Groups II and III), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 11, 2021.
Claims 59, 60 and 61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Species 1 (claim 59), Species 3 (claims 59, 60 and 61), Species 4 (claim 60) and Species 5 (claim 60), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 11, 2021.
Applicant's election with traverse of Species in the reply filed on November 11, 2021 is acknowledged.  The traversal is on the ground(s) that the claimed invention is not anticipated by Cieslik.  Applicant argues that Cieslik does not disclose an anti-friction lacquer applied to a non-porous substrate.  Instead Cieslik discloses a porous structure impregnated with a polymer sliding layer based on a fluoropolymer.  This is not found persuasive because Cieslik does disclose, in paragraph [0005], the use of an .
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 36 is objected to because of the following informalities:  line 6, “the cured lacquer” should read - - the cured lacquer layer - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “finely” in claim 42 is a relative term which renders the claim indefinite. The term “finely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, the limitation “the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Leonardelli et al. USPGPUB 20170350448 in view of Cairns USP 3909087, and further in view of Leonardelli et al. USPGPUB 20090257696, hereinafter Leonardelli696
Claim 36, Leonardelli (Fig. 1) discloses a sliding bearing 1, comprising: a metallic substrate (metallic layer 3); a layer 4 of a polymer resin matrix ([0002]) applied to the metallic substrate, the matrix containing functional fillers in the form of mixed-phase oxides ([0007] and [0050]) present at a proportion of 0.1 to 15% by volume (Leonardelli discloses a proportion of 2 wt% to 13 wt% in [0009], wherein wt% a.k.a weight % is 
Leonardelli does not expressly disclose a cured lacquer layer.
Leonardelli696 teaches a similar slide bearing device comprising a cured lacquer ([0051]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include modify the device of Leonardelli to include a cured lacquer, as taught by Leonardelli696, since it was a known modification from providing anti-friction layer in slide bearing devices ([0003]).
Leonardelli does not expressly disclose a non-porous metallic substrate.
Cairns teaches a slide bearing device (Fig. 1) having a polymer layer 14 applied to a non-porous metallic substrate 12. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the non-porous metallic substrate of Cairns in the device of Leonardelli, in order to provide mechanical integrity for the non-metallic (polymer) anti-friction layer. 
Leonardelli does not expressly disclose the form of mixed-phase oxides having a Rosiwal grinding hardness of below 55.  
However, Leonardelli discloses a substantially identical structure and material composition (mixed phase oxides) to that of the claimed invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01.
However, there is reason to believe, based on the similarity of material, structure etc. that the functional limitation of a Rosiwal grinding hardness of below 55 may be an inherent characteristic of mixed phase oxides. In accordance with In re Best, 562 F.2d 1252, 195 USPQ 430, 433 (CCPA 1977): 
[W]here the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.

This "burden of rebutting [may be of] the PTO's reasonable assertion of inherency under 35 USC 102, or of prima facie obviousness under 35 USC 103" (195 USPQ at 432).  Accordingly, the burden is placed upon the applicant to prove that the above limitations in question are not an inherent characteristic of mixed phase oxides.
Regarding claim 37, the difference between Leonardelli and the present invention lies in the volume % range of the mixed phase oxides.  The volume % range of the mixed-phase oxides of Leonardelli does not fall within the claimed range of 0.5 to 8% by volume. However, the volume range of the mixed phase oxides encompasses/overlaps the claimed range of the present invention.  Leonardelli discloses 2% to 13% by volume of mixed phase oxides.  Leonardelli further discloses that durability and slide performance of the polymer layer are optimum within said ranges ([0009]).  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)". Thus, the claimed range is rendered obvious by Leonardelli.

Claim 39, Leonardelli discloses the mixed-phase oxides consisting of oxides of titanium and at least two oxides of cobalt, aluminum, nickel, antimony, chromium, iron or zinc ([0050]).
Claim 40, Leonardelli, with regards to the particular disclosed invention, does not expressly disclose the mixed-phase oxides being selected from Co-Al oxide, Ni-Sb-TI oxide, Fe-Al oxide and Co-Ti-Ni-Zn oxide.  However, Leonardelli does disclose the use of the mixed-phased oxide selected from said group ([0004]) for improving wear resistance in similar slide bearing applications.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Leonardelli, such that the mixed-phased oxides are selected from Co-Al oxide, Ni-Sb-TI oxide, Fe-Al oxide and Co-Ti-Ni-Zn oxide, since said mixed-phased oxides were a known modifications for improving wear resistance.
Claim 41, Leonardelli discloses the mixed-phase oxides having crystalline structures of rutile, spinel or hematite ([0051]).  
Claim 45, Leonardelli discloses the matrix further including solid lubricant fillers ([0038]).  
Claim 46, Leonardelli discloses the matrix further including hard particle fillers ([0054]).  
2, SnS2, graphite, hexagonal BN, PTFE or ZnS/BaSo4 or combinations or admixtures thereof ([0054]).  
Claim 48, Leonardelli discloses the hard particles comprising nitrides, carbides, borides and oxides ([0054]).  
Claim 49, Leonardelli discloses the hard particles comprising SiC, Si3N4, B4C3, cubic BN or SiO2 ([0054]).
Claim 50, Leonardelli discloses the matrix including metallic powders (construed as particles in the form of small plates; see [0057]) comprising Ag, Pb, Au, Sn, Al, Bi or Cu.
Claim 51, Leonardelli discloses the matrix including additional fillers of Fe2O3, TiO2 or mixed oxides thereof (Leonardelli discloses TiO2 as an additional hard particle or filler in [0054])
Claim 52, Leonardelli the total quantity of all additives of the matrix is not more than 75% by volume of the cured lacquer matrix (since Leonardelli discloses a maximum portion of polymer in the polymer layer 4 of 41% by weight or volume in paragraph [0037], the total quantity cannon exceed of all additive cannon exceed 75% by weight or volume).
Leonardelli does not expressly disclose the mixed-phase oxides comprising no more than 10% by volume. The difference between Leonardelli and the present invention lies in the volume % range of the mixed phase oxides.  The volume % range of the mixed-phase oxides of Leonardelli does not fall within the claimed range of no more than 10% by volume. However, the volume range of the mixed phase oxides 
Regarding claim 53, the difference between Leonardelli and the present invention lies in the volume % range of the mixed phase oxides.  The volume % range of the mixed-phase oxides of Leonardelli does not fall within the claimed range of no more than 5% by volume. However, the volume range of the mixed phase oxides encompasses/overlaps the claimed range of the present invention.  Leonardelli discloses 2% to 13% by volume of mixed phase oxides.  Leonardelli further discloses that durability and slide performance of the polymer layer are optimum within said ranges ([0009]).  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)". Thus, the claimed range is rendered obvious by Leonardelli.
Claim 54, Leonardelli discloses the polymer being selected from polyimides (PI), polyamideimides (PAI), polyetherimides (PEI) and polyesterimide, epoxy resins (EP), phenol resin, polybenzimidazole (PBI), silicone resins, refractory thermoplastics having a melting point above 220C, polyarylates, polyetheretherketone (PEEK) and poly(oxy-1-4-phenylsulfonyl-I-4-phenyl) (PES) ([0035]).

Claim 57, Leonardelli as modified by Leonardelli696 discloses the substrate comprising a multi-layer metallic substrate comprising a steel backing 2 and at least one metallic sliding layer 3 on which the lacquer is applied (Leonardelli, [0032]).
Claim 58, Leonardelli as modified by Leonardelli696 discloses the substrate 3 having an exposed surface layer of Cu, Al, Ni, Sn, Zn, Ag, Au, Bi or Fe alloy on which the lacquer is applied ([0032]).

Claim 42, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Leonardelli et al. USPGPUB 20170350448 in view of Cairns USP 3909087, and further in view of Leonardelli et al. USPGPUB 20090257696 as applied to claim 41 above, and further in view of Sawyer et al. USPGPUB 20070225178.
Leonardelli discloses the mixed-phase oxides finely distributed (construed as sized on the order of nanometers; see [0016], [0062] and [0063]) and having a rutile structure ([0051]).  
Leonardelli does not expressly disclose the mixed-phase oxides being finely and uniformly distributed.
Sawyer teaches that is was known to uniformly distribute finely dispersed oxide particles ([0016]) in the coating layer 120 of similar slide bearing device (Fig. 1).  It would have been obvious to one of ordinary at the time of the invention to modify Leonardelli, such that the mixed-phase oxides are uniformly distributed, for the purpose of ensuring consistent wear performance, as taught and suggested by Sawyer.

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Leonardelli et al. USPGPUB 20170350448 in view of Cairns USP 3909087, and further in view of Leonardelli et al. USPGPUB 20090257696as applied to claim 38 above, and further in view of Liao et al. USPGPUB 20130183488.
Leonardelli does not expressly disclose the substrate having a surface roughness of Rz = 1 to 10 µm. 
Liao teaches that is was known for a substrate of a similar device to a have a surface roughness of Rz = 1 to 10 µm (Liao discloses a surface roughness of at least 1, 5 or 10 µm in [0019]).
It would have been obvious to one of ordinary skill at the time of the invention to include the surface of roughness of Rz = 1 to 10 µm to the substrate of Leonardelli, in order to insure sufficient adhesion between the substrate and polymer slide layer.

Allowable Subject Matter
Claims 43 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adam et al. (USPGPUB 20170081522) discloses a similar slide bearing device (Fig. 5) comprising an intermediate layer 53 disposed between polymer .
1Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.